Case 1:19-cv-00308-WES-LDA Document 1 Filed 05/31/19 Page 1 of 4 PageID #: 1



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND

DARRELL MORRIS, INDIVIDUALLY AND AS )
AN HEIR AT LAW OF CHARLES MORRIS,   )
                 Plaintiff,         )
                                    )
v.                                  )                         C.A. No.:
                                    )
U.S. BANK NATIONAL ASSOCIATION,     )
AS TRUSTEE FOR THE                  )
CERTIFICATEHOLDERS OF THE CSMC,     )
MORTGAGE BACKED PASS-THROUGH        )
CERTIFICATES, SERIES 2007-1, AND    )
SELECT PORTFOLIO SERVICING, INC.,   )
                 Defendants.        )

                                    NOTICE OF REMOVAL

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND:

        Defendants U.S. Bank National Association, as Trustee on behalf of the holders of the

CSMC Mortgage-Backed Pass-Through Certificates, Series 2007-1 (the “Trustee”) and Select

Portfolio Servicing, Inc. (“SPS”) (collectively “Defendants”), respectfully give notice they have

removed the above-entitled action to the United States District Court for the District of Rhode

Island from the Superior Court of the State of Rhode Island, Kent County, and for their Notice of

Removal state as follows:

1.      Defendants are named in a civil action filed and pending in Kent County Superior Court

        entitled Darrell Morris, et al., v. U.S. Bank National Association, as Trustee, et al., C.A.

        No. KC-2019-00589 filed on May 24, 2019. A copy of the Complaint is attached hereto

        as Exhibit A.

2.      This suit is of a wholly civil nature. The Complaint alleges conduct taking place in

        Rhode Island and concerning property in Rhode Island described as 94 Reservoir Road,




{K0791535.1}
Case 1:19-cv-00308-WES-LDA Document 1 Filed 05/31/19 Page 2 of 4 PageID #: 2



         Glocester, Rhode Island (the “Property”). Under 28 U.S.C. §§ 120 and 1441(a), the

         United States District Court for the District of Rhode Island is a proper forum for

         removal.

3.       This Court has original jurisdiction over this action under 28 U.S.C. § 1332 due to

         diversity of citizenship of the parties and an amount in controversy which exceeds the

         jurisdictional amount. Complete diversity of citizenship of the parties to this action

         exists. Plaintiff is an individual residing in Rhode Island. (Complaint, ¶ 1). Defendant

         Select Portfolio Servicing, Inc. is a Utah corporation. (Complaint, ¶ 10). Defendant U.S.

         Bank National Association is a national bank with a principal place of business located in

         Minneapolis, Minnesota. A national banking association is deemed a citizen of the state

         in which its main office is located. See 28 U.S.C. § 1348; Wachovia Bank, N.A. v.

         Schmidt, 546 U.S. 303, 307 (2006). Therefore, for the purposes of diversity jurisdiction,

         Defendant U.S. Bank National Association is a citizen of Minnesota.

4.       The value of the matter in controversy exceeds $75,000, exclusive of interest and costs.

         “Courts have repeatedly held that the value of the matter in controversy is measured not

         by the monetary judgment which the plaintiff may recover but by the judgment's

         pecuniary consequences to those involved in the litigation.” Richard C. Young & Co.,

         Ltd. v. Leventhal, 389 F.3d 1, 3 (1st Cir. 2004). Plaintiff entered into a loan agreement

         and executed a mortgage (the “Mortgage”) dated September 22, 2006 in the original

         principal amount of $999,999.00. (Complaint, ¶ 3, attached to Complaint at Exhibit A).

         The current assessed value of the property is $750,500.00. (Exhibit B). The object of

         the litigation is the Property and the Mortgage. Plaintiff contests the Trustee’s foreclosure

         of the Mortgage by a sale of the Property. The action implicates the rights of the Trustee




{K0791535.1}                                   2
Case 1:19-cv-00308-WES-LDA Document 1 Filed 05/31/19 Page 3 of 4 PageID #: 3



         to enforce the Mortgage. If Plaintiff prevails, the Trustee may be barred from enforcing

         the Mortgage and Plaintiff may retain title to the Property by avoiding a foreclosure sale

         of the Property. Alternatively, the Trustee will have the right to enforce the Mortgage

         through a foreclosure sale and possibly extinguish Plaintiff’s interest in the Property.

         Therefore, the ultimate pecuniary consequence to the parties to this action exceeds

         $75,000. In addition, the amount in controversy is satisfied where Plaintiff’s seeks

         declaratory and injunctive relief barring the enforcement of the Mortgage through

         foreclosure. Plaintiff primarily brings this action to stop a foreclosure sale of the

         Property by the Trustee. The amount-in-controversy in a claim for equitable relief is

         “measured by the value of the object of the litigation.” Hunt v. Walsh State Apple

         Adver. Commission, 432 U.S. 333, 347 (1977). Where, as here, a plaintiff challenges

         the foreclosure of a mortgage, the “object of the litigation” is the property at issue and the

         subject mortgage loan. See Aliberti v. GMAC Mortg., LLC, 779 F.Supp.2d 242, 245

         (D.Mass. 2011); McKenna v. Wells Fargo Bank, N.A., 693 F.3d 207, 212 (1st Cir.2012);

         Bedard v. Mortgage Electronic Registration Systems, Inc., 2011 WL 1792738, at * 3

         (D.N.H. May 11, 2011) (collecting cases). The amount in controversy is satisfied.1

5.       Defendants file this Notice within thirty (30) days of the date this action became

         removable.

6.       Defendants will file a copy of this Notice with the Clerk of the Kent County Superior

         Court, and will serve a copy of the Notice of Removal on all other parties. (Exhibit D).

7.       Defendants will file a certified or attested copy of the state court record with this Court

         within fourteen (14) days after the filing of this Notice, or as soon as received.


1
 On May 24, 2019, Plaintiffs obtained a temporary restraining order to stop the foreclosure sale
of the Property scheduled for May 28, 2019. (Exhibit C). No sale is pending.


{K0791535.1}                                   3
Case 1:19-cv-00308-WES-LDA Document 1 Filed 05/31/19 Page 4 of 4 PageID #: 4



         WHEREFORE, Defendants U.S. Bank National Association, as Trustee and Select

Portfolio Servicing, Inc. give notice that the above action now pending in Kent County Superior

Court is removed to United States District Court for the District of Rhode Island.

                                      Respectfully submitted,

                                      U.S. BANK NATIONAL ASSOCIATION,
                                      AS TRUSTEE, AND SELECT PORTFOLIO
                                      SERVICING, INC.,

                                      By their attorneys,


                                      /s/ Peter F. Carr, II
                                      Peter F. Carr, II (R.I. Bar #5343)
                                      Carson M. Shea (R.I. Bar #9744)
                                      ECKERT SEAMANS CHERIN & MELLOTT, LLC
                                      Two International Place, 16th Floor
                                      Boston, MA 02110-2602
                                      Telephone: 617.342.6800
                                      Facsimile: 617.342.6899
                                      pcarr@eckertseamans.com
                                      cshea@eckertseamans.com

Dated: May 31, 2019



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this date the foregoing document(s) filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those parties which are as non-registered
participants as well as to counsel of record in the state court proceedings:

                                          John B. Ennis
                                      1200 Reservoir Avenue
                                       Cranston, RI 02920


                                      /s/ Peter F. Carr, II
                                      Peter F. Carr, II
Dated: May 31, 2019




{K0791535.1}                                 4
